Citation Nr: 0900973	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for a service-connected corneal scar of the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1943 to December 1945.  Service in World War II 
and participation in campaigns at Normandy, Northern France, 
Ardennes, Rhineland, and Central Europe are indicated by the 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claims.

Procedural history

Service connection claim

In March 2005, the veteran filed a claim of entitlement to a 
lumbar spine disability (claimed as a low back disability).  
The veteran's claim was denied in the November 2005 rating 
decision.  The veteran disagreed with the denial and 
perfected his appeal by filing a timely substantive appeal 
(VA Form 9) in January 2007.  

Increased rating claim

In a January 2004 decision, the RO granted the veteran's 
claim of entitlement to service connection for a corneal scar 
of the left eye and assigned a noncompensable disability 
rating.  

In April 2005, the RO received the veteran's claim of 
entitlement to an increased disability rating for the 
service-connected corneal scar of the left eye.  The RO 
denied the veteran's claim in the November 2005 rating 
decision.  The veteran disagreed and initiated this appeal.  
The appeal was perfected by the timely filing of the 
veteran's substantive appeal (VA Form 9) in January 2007.

In December 2008, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.  

At the Board hearing, the veteran's representative made a 
motion to advance this case on the Board's docket, which was 
granted.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2008).

Issue not on appeal

At the December 2008 videoconference hearing, the veteran 
raised the issue of entitlement to an increased disability 
rating for his service-connected cervical spine disability.  
See the December 2008 Board hearing transcript, pg. 9.  As 
that issue has not yet been considered by the RO, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Remanded issue

The issue of entitlement to an increased disability rating 
for the service-connected corneal scar of the left eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, D.C.  The veteran will be informed if further 
action on his part is required.




FINDINGS OF FACT

1.  The evidence of record indicates that the veteran 
participated in combat.

2.  The competent medical evidence of record demonstrates 
that the veteran's currently diagnosed lumbar spine 
disability is related to his military service.


CONCLUSION OF LAW

The lumbar spine disability was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a lumbar spine 
disability.

The veteran seeks entitlement to service connection for a 
lumbar spine disability, which he contends was incurred 
during military service.  As is discussed elsewhere in this 
decision, the issue of entitlement to an increased 
(compensable) disability rating for the service-connected 
corneal scar of the left eye is being remanded for additional 
development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated May 2005.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  The letter informed the 
veteran that VA would make reasonable efforts to obtain 
private treatment records.  The veteran was also advised in 
the VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on his claim.  

The May 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's claim, element (1), veteran 
status, is not at issue.  
The veteran's claim of entitlement to service connection for 
lumbar spine disability was denied based on elements (2), in-
service disease or injury, and (3), medical nexus between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  As to element (4) and (5), degree of disability 
and effective date, any lack of notice is harmless at this 
point in time as the Board is granting service connection for 
the lumbar spine disability.  The Board is confident that 
prior to assigning a disability rating and effective date, 
the agency of original jurisdiction will provide the veteran 
with additional Dingess notice.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's statements, as well as, VA and private 
treatment records.  Additionally, the veteran was afforded a 
VA examination in October 2006.  

The Board notes that in May 2001, during the course of 
evidentiary development for a prior service connection claim, 
the RO attempted to obtain the veteran's service treatment 
records from the National Personnel Records Center (NPRC).  
However, the RO was notified that the veteran's service 
treatment records were destroyed in a fire at that facility.  
The veteran was notified of this issue in the February 2002 
rating decision.  The Board notes that in June 2006, during 
evidentiary development for this claim, the RO again 
attempted to obtain the veteran's service treatment records.  
At that time, the RO received confirmation that said records 
were indeed destroyed by fire and remain unavailable.



The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim being decided herein, including 
efforts to obtain service treatment records that were 
apparently destroyed in the NPRC fire.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals 
for the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).



Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Analysis

Initial matter - the missing service records

As has been explained above, the veteran's service treatment 
records were lost in the July 1973 fire at the NPRC.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as the veteran's claim of entitlement to 
service connection for lumbar disability is being granted 
herein, the loss of the veteran's service records, although 
regrettable, is not crucial to the outcome of this case.

Discussion

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
demonstrates that the veteran has been diagnosed with 
degenerative changes of the lumbar spine.  Specifically, a 
March 2005 private treatment record indicated that X-ray and 
Magnetic Resonance Imaging (MRI) showed "severe stenosis at 
L4-5."  See Treatment record of Dr. S.C.A. dated March 2005.  
Consistently, the October 2006 VA examiner diagnosed the 
veteran with "lumbar laminectomy with degenerative disk 
disease with a mild to moderate loss of function due to pain 
and weakness."  See the October 2006 VA examination report.  
Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), the evidence of record 
demonstrates that the veteran served as a tank gunner and 
tank commander during his military service.  Specifically, 
his Army Separation Qualification Record indicates that he 
"[c]ommanded a medium tank (Sherman) to destroy enemy 
personnel or positions.  Directed movement of vehicle and 
firing of its weapons.  Directed crewmen in dismounted 
operations including concealment and camouflage. . ."  
Further, as was noted in the Introduction, the veteran's Form 
DD-214 documents the veteran's participation in military 
operations in Normandy, Northern France, Ardennes, Rhineland, 
and Central Europe.  

Accordingly, pursuant to 38 C.F.R. § 3.304(d), the veteran is 
afforded the combat presumption and his lay testimony that an 
injury or disease was incurred during combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence.  See also 38 U.S.C.A. § 1154(b) (West 2002).

At the December 2008 Board hearing, the veteran presented 
sworn testimony that he was injured when the tank on which he 
was riding struck a mine.  He described the impact of mine in 
detail, stating that the explosion blew him off of the tank, 
"then as I was falling. . . I grabbed to hold on and...cut my] 
hand...and fell on the ground.  Tanks are pretty high - I fell 
to the ground on my side."  He stated that the sensation in 
his back at the time was painful and "felt like rubbing 
knuckles together."  He further stated that he eventually 
sought treatment for these injuries at a first aid station 
where he was given a pain pill for his back and was treated 
for the lacerations to his left index finger.  See the 
December 2008 hearing transcript, pgs. 4-6.  

The Board has no reason to disbelieve the veteran's sworn 
testimony concerning his in-service injury.  Indeed, the 
Board notes that the veteran is currently service-connected 
for the lacerations to his left index finger, which he 
sustained in the June 1944 explosion.  See a July 2004 RO 
rating decision.  Moreover the veteran's description of the 
in-service injury is consistent with his military service 
record and his occupational specialty, tank commander.  
Accordingly, the Board accepts the veteran's testimony as 
credible and probative evidence of an in-service back injury.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Hickson element (2) has therefore been satisfied.

The competent medical evidence of record indicates that 
crucial Hickson element (3), medical nexus, has also been 
satisfied.  Of record is a March 2005 letter from Dr. S.C.A. 
which relates the veteran's current lumbar spine disability 
to the June 1944 low back injury during military service.  
Specifically, Dr. S.C.A. diagnosed the veteran with 
degenerative disc disease of the lumbar spine and stated that 
the veteran's in-service injury "may very likely have 
accelerated his degeneration at this one area. . . It is most 
likely that [the veteran] sustained his current 
injuries...while he was in Normandy, France.  I feel his 
current symptoms are most likely markedly exacerbated by the 
injuries he sustained while he was on active duty."  See 
letter from Dr. S.C.A. dated March 2005.

There is no competent medical evidence which indicates that 
the veteran's in-service injury is unrelated to his current 
disability.  An the October 2006 VA examiner declined to 
provide a medical nexus opinion, stating that "since there 
is no documentation about [the veteran's] injury in service 
and the service medical records are not available, it is very 
difficult to give an opinion without speculating."  However, 
as indicated above, the veteran has been afforded the combat 
presumption and the Board has accepted his report of in-
service back injury.  

After review of the entire record, the Board finds that the 
evidence that the veteran's in-service back injury caused his 
current lumbar spine disability is at least in equipoise.  
Accordingly, Hickson element (3) is also satisfied.

In summary, the veteran has met all requirements needed to 
establish service connection for a lumbar spine disability.  
The benefit sought on appeal is therefore granted.

ORDER

Entitlement to service connection for lumbar spine disability 
is granted.

REMAND

2.  Entitlement to an increased (compensable) disability 
rating for the service-connected corneal scar of the left 
eye.

The veteran is also seeking entitlement to an increased 
(compensable) disability rating for his service-connected 
corneal scar of the left eye.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that the claim must be remanded for 
further evidentiary and procedural development.  

VA examination

The veteran was afforded VA examinations in May 2005 and 
October 2007 as to his service-connected left eye disability.  
The veteran essentially contends that his service-connected 
disability has since increased in severity.  In particular, 
the veteran asserts that he suffers from double vision, pain, 
and an increased loss of visual acuity as a result of his 
June 1944 left corneal injury.  See December 2008 Board 
hearing transcript, pg. 12.  The Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Additionally, the Board notes that there is conflicting 
medical evidence as to whether the corneal scar of the left 
eye affects the veteran's visual acuity.  Specifically, the 
November 2005 VA examiner stated that the corneal scar was 
located in the veteran's (central) primary visual axis.  
However, the October 2007 VA examiner reported that the 
corneal scar was "not in [the] visual axis."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

VCAA notice

The veteran received notice dated June 2005 under the VCAA.  
However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

There is also the Court's more recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. 


The veteran has not received appropriate notice under Dingess 
as to his increased rating claim.  This must be accomplished.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VBA should send the veteran a 
corrective VCAA letter which complies 
with the notification requirements of 
the VCAA, including as expanded by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.	VBA must arrange for a physician to 
examine the veteran in order to 
determine the severity of his service-
connected left eye disability.  
Specifically, the examiner should 
render an opinion as to:  (1) the 
location of the corneal scar in the 
left eye; (2) whether the scar affects 
the veteran's visual acuity and, if so, 
to what extent; and (3) whether the 
corneal scar is tender and painful.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  

3.	VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for the 
service-connected corneal scar of the 
left eye, with specific consideration 
of Diagnostic Code Diagnostic Code 6009 
and any other Diagnostic Code that VBA 
deems applicable.  If the benefits 
sought on appeal remain denied, in 
whole or in part, VBA should provide 
the veteran and his representative with 
a SSOC and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


